Exhibit 10.1

 

Liquid Capital Loan Contract

 

Loan Number: 1501012130001033

 

(Unofficial Selective Summary Translation)

  

Borrower:Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Address:Yongye Industrial Park, Jinshan Boulevard,

Jinshan Development Zone, Hohhot

Legal Representative:SUN Shengfeng

Telephone:3395796

 

Lender:Agricultural Bank of China, Hohhot Branch

Address:83 Relimu Road, Xincheng District, Hohhot

LegalRepresentative: CUI Xiaorui

Telephone:6908444

 

Article 1Definitions

 

Unless otherwise specified, the following terms used herein have the following
definition:

 

1.1           Term of the Loan: the period between the first disbursement of the
loan to the day of full repayment of the loan principal and interest.

 

1.2           Amount of the Loan: the maximum amount of the loan principal
provided by the Lender to the Borrower during the effective period of the term
of the loan.

 

1.3           Self-Directed Electronic Channel: the electronic channel provided
by the Lender to be used for loan withdrawal online, through telephone and for
cash management under the self-directed liquid capital loan method.

 

1.4           Period: as specified by date, month and year.

 

1.5           LIBOR/HIBOR: the corresponding lending rate in the markets of same
industry in London/Hong Kong as published by Reuters two business days prior to
the loan withdrawal date.

 

1.6:           Law and Statutes: the PRC law, administrative statutes, local
statutes and regulations, judicial interpretation and other legal rules.

 



1

 

 

Article 2The Borrower’s Representations

 

The Borrower represents as follows:

 

2.1           The Borrower is a duly incorporated business legal person capable
of being a borrower, has good credit and has no bad record; the use of the loan
and the source of repayment are specific and legal; there have been no instances
of law violations.

 

2.2           The Borrower has completed all necessary procedures for the
execution and performance of this contract and processed corresponding
registration filing; there have been no instances that may affect the validity
of this contract.

 

2.3           The Borrower warrants that the Guarantor for the loan has
completed all necessary procedures in accordance with the law and the company’s
Articles of Association, and the loan guarantee has no defect about its
effectiveness and there is no instances that my lead to any material adverse
effect.

 

2.4           The Borrower will use the loan in accordance with the term,
purpose and in the manner specified herein and will not use it in any illegal
activities; will accept and assist with the supervision and oversight over the
loan by the government regulatory bodies and by the Lender; will seek approval
from the Lender before engaging in any major corporate actions; will inform the
Lender promptly of any adverse events.

 

2.5           The Borrower has withheld no information on any event regarding
its financial situation and repayment ability, including but not limited to
litigation, arbitration and other claims.

 

2.6           All information and documents provided by the Borrower regarding
the Borrower, its guarantor and shareholders are authentic, complete, accurate,
valid and effective.

 

Article 3General Terms

  

3.1The Amount, Type and Term of the Loan

 

Loantype:liquid capital loan

Amount:¥25,000,000.00

Term:One year (starting from July 18, 2013)

 

3.2Purpose of the Loan

 

Purpose:To purchase raw material

 



2

 

 

3.3Interest Rate, Penalty Interest and Compound Interest

 

3.3.1Lending rate: Fixed, floated upward of 20% of the benchmark rate published
by the People’s Bank of China for the loan of same type and same term.

 

3.3.2Interest calculation and settlement: the interest on the loan is calculated
monthly and the interest settlement date is the 20th day of each month.

 

3.3.3Penalty rate: If the Borrower fails to repay the loan in accordance with
the provisions herein, the penalty interest will be charged at the rate floated
upward 50% of the loan interest rate; if the Borrower fails to use the loan in
accordance with the loan purpose specified herein, the penalty interest will be
charged at the rate floated upward 100% of the loan interest rate; in the event
of occurrence of both cases, the penalty interest will be charged at the higher
of the two rates.

 

3.4Loan Withdrawal and Disbursement

 

3.4.1Conditions for loan withdrawal:

 

The Borrower has obtained resolutions from its internal government bodies
approving the loan and received approval from relevant regulatory bodies;
completed guarantee procedures required by the Lender and such guarantee is
legal and valid; the use of the loan is in compliance with the law and
provisions herein; the representations herein remain true and valid at the time
of each withdrawal of the loan and there has been not occurrence of any material
adverse change or event. If the Borrower fails to satisfy the above conditions,
the Lender shall have the right to dissolve the contract.

 

3.4.2Loan withdrawal method:

 

The Borrower must submit loan withdrawal application to the Lender before each
withdrawal for review;

If any one single withdrawal amount is more than ¥10,000,000.00 and the
recipient of this amount is specific, the Borrower must use the entrusted method
and let the Lender disburse the amount directly to the Borrower’s trading
partner;

If not more than ¥10,000,000.00, the Borrower may use self-payment method after
the loan amount is released into the Borrower’s account.

 

3.4.3If the credit worthiness of the Borrower deteriorates, or there is any
abnormality in the use of the loan or any act by Borrower to evade the Lender’s
supervision, the Lender may re-negotiate with the Borrower over the loan
disbursement and payment conditions or suspend the disbursement and payment of
the loan.

 



3

 

 

3.4.4If, due to the failure to perform the commercial contract for which the
loan withdrawn or such contract is dissolved, the Borrower must return all or
any unused portion of the loan amount in connection with such contract; if the
Borrower fails to make payment using the loan fund in accordance with the
provisions herein, the Lender shall have the right to recall such amount, and
interest shall still apply.

 

3.5Financial Performance Supervision

 

The Borrower must put in place the measures satisfactory to the Lender to ensure
the security of the loan at the Lender’s request; otherwise, the Lender may
demand remedial measures in accordance with Article 5.3 herein.

 

3.6Monitoring of Accounts

 

The Borrower designates the following account as the account for the return of
funds:

 

Account Title:Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

AccountNo.:05490101040018262

 

3.7Repayment

 

3.7.1Repayment method

 

The Borrower must deposit the amount of repayment for the loan principal and
interest 2 days prior to the loan due date into the loan repayment account
designated by the Lender and irrevocably authorize the Lender to make deductions
from this account.

 

If the Borrower fails to repay the loan when it is due (including declared due
in advance), the Lender shall have the right to make deductions of corresponding
amount from any of the Borrower’s accounts opened with the Lender.

 

The Lender will exercise its right for offsetting in accordance with the law or
the provisions herein; the Borrower will have 7 days to raise any objection.

 



4

 

 

3.7.2Order of Repayment

 

If there are multiple debts due and the Borrower’s amount of repayment is
insufficient, the Lender shall have the right to determine the order the amount
of repayment is applied.

 

3.7.3Early repayment

 

If the Borrower desires to repay the loan earlier, the Borrower must submit
written application to the Lender for review and the Lender shall have the right
to determine the order the amount of repayment is applied.

 

3.7.4Extension

 

If the Borrower is not able to repay the loan on the due date specified herein,
the Borrower may submit application to the Lender for extension 15 days prior to
the due date of the loan and, upon approval, enter into loan extension agreement
with the Lender.

 

3.8Loan Notes

 

All loan notes are the component parts of this contract. If there is any
discrepancy regarding the loan amount, withdrawn amount, repayment amount,
disbursement date and due date, term of the loan, loan rate and purpose of the
loan between this contract and the loan notes, the latter shall prevail.

 

3.9Guarantee

 

The guarantee method for the loan hereunder is: pledge

 

3.10Rights and Obligations

 

3.10.1The Borrower’s rights and obligations

 

Make loan withdrawal, repay the loan principal and interest, and use the loan in
accordance with the provisions of this contract;

 

Accept the supervision and monitoring by the Lender on its financial activities
and the use and repayment of the loan and provide relevant documents and
information at the Lender’s request;

 

The Borrower must notify in writing the Lender in advance and obtain the
Lender’s approval if the Borrower engages any of the following:

 

Subcontracting, lease, share restructure, joint venture, M&A, spin-off,
reduction of registered capital, joint capital, transfer of major assets, major
external investment, issuance of debt, major financing, and major related party
transaction;

Filing for restructuring or reorganization, dissolution or bankruptcy;

Providing loan guarantee or pledging any major asset to any third party;

Or any other material adverse event that will affect the Borrower’s repayment
ability.

 



5

 

 

The Borrower must notify in writing the Lender within 5 days of the occurrence
of any of the following:

 

Involvement of the Borrower’s legal representative, major officer or actual
control person in illegal activities;

Suspension of operation or going out of business, license being revoked or
cancelled;

Deterioration of financial situation or major difficulty in production and
operation;

Or any other material adverse event that will affect the Borrower’s repayment
ability.

 

The Borrower must notify in writing the Lender within 7 days of the occurrence
of any of the following:

 

Changes in the Borrower’s parent/subsidiary relationship, senior management,
corporate structure;

Changes in the company’s name and address and scope of operation; registered
capital or amendments to the company’s Articles of Association;

Or any other changes that will affect the Borrower’s repayment ability.

 

The Borrower shall not divert funds or transfer assets or securities to avoid
its repayment obligations, and shall not engage in any activities harmful to the
Lender’s interest.

 

3.10.2The Lender’s rights and obligations

 

Disburse the loan amount to the Borrower in full and on time, except when the
Borrower or other factors not on the part of the Lender cause delay;

Supervise either on site or off site and inspect the Borrower’s production and
operation, financial situation, inventory and use of the loan and request the
Borrower to provide documents;

In the event of the occurrence of any material adverse events affecting the
Borrower’s repayment ability or of the guarantor’s suspension of operation or
going out of business, license being revoked or cancelled, material business
loss affecting its ability to provide guarantee, or of reduction of value of or
damage to the pledged property, the Lender may request that the Borrower take
remedial actions or measures, make adjustment to the loan amount, suspend the
loan or declare that the loan due in advance;

Other rights and obligations under the law.

 



6

 

 

3.10.3Other obligations

 

Both parties must maintain confidentiality on the other party’s business secrets
and all other information obtained during the course of executing and performing
the loan contract; except when required by law approved by the other party,
neither party can disclose such secrets or information to any third party.

 

Article 4Supplemental Provisions

 

[None]

 

Article 5Legal Liability

  

5.1Any of the following on the part of the Borrower will constitute a breach:

 

Violating the obligations hereunder;

Failure to perform the representations made in Article II herein;

Failure to fulfill, or completely fulfill, the obligations under other contracts
between the Borrower and the Lender;

Other instances of failure or refusal to perform this contract.

 

5.2Upon the occurrence of any of the following, the Lender may dissolve this
contract and other contracts between the two parties:

 

Breach by the Borrower or the guarantor;

The Borrower’s or the guarantor’s repayment ability may experience material
adverse change;

Major damage to or reduction in value of the pledged/mortgaged properties;

Unfavorable adjustment to the security of the loan caused by changes of the
State policy;

The Borrower’s breaches under other creditor’s claims;

Other instances in accordance with the law or agreement between the two parties.

 

If the Lender dissolves this contract, the Borrower will have 7 days to raise
any objection.

 



7

 

 

5.3           Upon the occurrence of the situations set forth in Section 5.1 and
Section 5.2 above, the Lender make adopt the following remedial measures:

 

Demand that the Borrower or the guarantor take corrective actions within a
specific time or arrange for other guarantee;

If the Borrower fails to repay the loan principal or interest or use the loan in
accordance with the provisions hereunder, charge penalty interest and compound
interest until the loan is fully repaid;

Reduce or cancel the loan amount, suspend the disbursement or declare the loan
hereunder or under other loan contracts due in advance;

Exercise the right to offset and other rights under the law;

Demand that the Borrower assume responsibility for loss compensation and other
legal liability;

Take actions to ensure the performance of the loan and other legal actions;

Disclose the Borrower’s act of breach.

 

5.4           The Borrower must be responsible for legal fees, travel and
lodging expenses, enforcement and appraisal cost and other fees incurred by the
Lender in the course of realizing its claims.

 

5.5           If the Lender fails to disburse the loan in full to the Borrower,
the Lender must compensate the Borrower for the resulting actual loss, provided
that the Borrower has fulfilled its obligations hereunder.

 

Article 6Other Matters

 

6.1           The addresses and contact information’s specified herein will be
used for notification sent by one party to the other party; if one party has any
change in such information, it must inform the other party immediately.

 

6.2           The Lender may charge other fees for statutory items and at
statutory rate.

 

6.3           The Lender may authorize other affiliated agencies to perform the
rights and obligations hereunder and assign the loan hereunder to other
affiliated agencies for management.

 

6.4           The Lender has the right to report the relevant information
regarding this contract to the People’s Bank of China’s credit system or other
credit information database established in accordance with the law.

 

6.5           If, during the effective period of this contract, any change or
amendment to the law and statutes, government policies or regulatory rules
causes the Lender to be unable to continue the performance of this contract, the
Lender shall have the right to cancel any amount of loan not yet disburse and
take other appropriate measures.

 



8

 

 

6.6           The Lender’s non-exercise of, or delay in exercising, any right
hereunder does not constitute any waiver of such right or any other rights, nor
does it affect its future exercise of such rights.

 

6.7           Any dispute arising from this contract must be resolved though
consultation between the two parties; if consultation fails, such dispute should
be submitted to the people’s court at the Lender’s location for resolution. The
provisions not in dispute must continue to be performed.

 

6.8           This contract will become effective upon execution by the
respective representative of both parties.

  

Borrower:Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Legal Representative:/s/ SUN Shengfeng

 

Lender:Agricultural Bank of China, Hohhot Branch

Legal Representative:/s/ CUI Xiaorui

 

July 8, 2013

 

9



